Citation Nr: 0419983	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-32 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a postgastrectomy 
syndromes disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from June 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan.  For good cause shown, namely the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if they are required to take further 
action.


REMAND

The veteran is service-connected for post-gastrectomy 
syndrome, evaluated as 40 percent disabling.  In statements 
made throughout his appeal and in connection with 
examination, he reports rectal urgency, fecal incontinence, 
pain, cramping, diarrhea and rectal bleeding.  He also 
specifically contends that he meets all of the criteria for a 
60 percent rating, citing to 38 C.F.R. § 4.114, Diagnostic 
Code 7308 (2003), which provides for a 60 percent rating 
assignment where there are severe postgastrectomy symptoms 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms and weight loss with 
malnutrition and anemia.  His representative argues that the 
March 2003 VA examination is inadequate in that some of the 
cited criteria were not addressed.  Based on these facts the 
Board is of the opinion that further examination is warranted 
to fulfill VA's duty to assist the veteran.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2003).  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for postgastrectomy 
symptoms since in or around August 2001.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all records identified by the 
veteran.

2.  The veteran should then be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and severity of his service-
connected postgastrectomy syndrome.  The 
claims folder should be made available to 
the examiner for review.  

a)  The examiner is specifically 
requested to confirm or refute whether 
the veteran has nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, weight 
loss with malnutrition and/or anemia 
attributable to his service-connected 
disability.

b)  The examiner is also requested to 
provide an opinion as to whether the 
veteran manifests any additional 
pathology attributable to his service-
connected disability, to include 
commenting on the veteran's complaints of 
rectal bleeding and fecal incontinence 
necessitating the wearing of protective 
pads.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied the RO should issue a 
supplemental statement of the case and 
afford the veteran and his 
representative the appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received; 
however, the veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


